Case 1:19-cr-00228-RMB Document 51 Filed 03/18/20 Page 1of1

Vi KUSHNER
M4 LAW GROUPPLLC

 

March 18, 2020

 

 

By ECF | ROCUMENT
j
Hon. Richard M. Berman | ELECTRONICALLY FILED
United States District Judge | DOC Pn
Southern District of New York | DATE FILED: 2/
500 Pearl Street

 

 

New York, New York 10007

Re: United States y, Christopher Santos Felix;
Docket Number: 19-cr-228

Your Honor,

Irepresent the Defendant in the above-referenced matter along with Javier A.
Solano, Esq. This case is scheduled for a sentencing on April 13, 2020. However, I write with
consent of AUSA Kedar Bhatia to respectfully request that this date be adjourned by forty-five
days until May 28, 2020. The reason for this request is because the defendant’s mitigation
specialist has been unable to meet with the client to finalize the pre-sentencing submission to the
Court and defense counsel has been unable to review the PSR with the defendant. The reason for
these delays is because the MCC (where the defendant is in custody) has been unable to allow
visits for counsel because of a security concern affecting the entire jail as well as the newly
imposed COVID-19 restrictions. I would therefore respectfully request that the sentencing date
be adjourned and that all related submission deadlines be accordingly extended. This is the
defendant’s third request for an adjournment of the sentencing date. I thank the Court for its
attention to this matter.

Respectfully submitted,

Le fle.

 

Mithael P, Kushner, Esq.
Cc: AUSA Kedar Bhatia Sentence is ad }oummed to may
(Via ECF) 2G, 2020 at 10:00am.
Ddense submission is due
mey 1Y, 2020, Gevtrnwent
Submission io due Mey ai, 2020.

 

16 Court Street, 36'* Floor f° 50 08H New York 11241

718.504.1440 (telephone) (facsingale [re
‘eichee, died Bhan A. bUCPAD At

“Richard M. Rerman, U.S.D.J.

 

 

 
